



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



R.
                v. Needlay,









2004 BCCA
            16




Date: 20040108





Docket: CA030756

Between:

Regina

Respondent



And

James Needlay

Appellant














Before:



The Honourable
            Madam Justice Southin





The Honourable
            Madam Justice Rowles





The Honourable
            Madam Justice Prowse




Oral Reasons for Judgment








No one appearing on behalf of the Appellant





K. Ker



Counsel for the (Crown) Respondent





Place and
            Date:



Vancouver, British Columbia





January 8, 2004







[1]

SOUTHIN,
          J.A.
: This is a Registrars Reference arising
          from the failure of the appellant to file the necessary papers in this
        Court for the carrying on of his appeal.

[2]

The
        notice of appeal is dated 22 April 2003 and was filed in this Court by
        Mr. Greg Cranston, a member of the Law Society.  Mr. Cranston was required
        to appear in this Court for a Registrars Reference by a letter dated 20
        October 2003.  Mr. Cranston did not appear at the date appointed and has
        not appeared since.  He has informed counsel for the Crown, by telephone
        only, that his client, who was sentenced to a conditional sentence of imprisonment,
        no longer wishes to proceed with this appeal.  Under those circumstances
      it would appear appropriate that this appeal should be dismissed as abandoned.

[3]

The
        troubling point here is the failure of the solicitor to respond appropriately
        to the Court.  That obligation arises from his having filed the notice
      of appeal.

[4]

I
        think it would be appropriate if counsel for the Crown would see to it
        that Mr. Cranston receives a copy of these reasons and he might wish
      to make some explanation to us for his failure to respond to his obligations.  Counsel
        informs me that the failure on the part of counsel who has filed a notice
        of appeal to respond in these matters is not common.  I hope it never
        becomes common because it will lead to very serious difficulties between
        the bar
      and the Court.

[5]

The
      appeal is dismissed.

[6]

ROWLES,
        J.A.
: I agree.

[7]

PROWSE,
        J.A.
: I agree.

The Honourable Madam Justice Southin





CORRECTION:  January
        28, 2004



The last sentence
      in Para. 4 [4] should read:



I hope it never becomes
        common because it will lead to very serious difficulties between the bar
      and the Court.




